IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                     FILED
                                                                   October 21, 2008
                                 No. 07-11174
                              Conference Calendar              Charles R. Fulbruge III
                                                                       Clerk

ALVIN COLEMAN

                                             Plaintiff-Appellant
v.

HARRIS, Lieutenant; DEBORE, Sergeant; K HOGAN, Correctional Officer III;
L LOREN, Correctional Officer III

                                             Defendants-Appellees


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 7:05-CV-158


Before KING, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM:*
      Alvin Coleman, Texas prisoner # 665951, moves for leave to proceed in
forma pauperis (IFP) on appeal from the district court’s dismissal of his 42
U.S.C. § 1983 complaint as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B). The
district court held that Coleman failed to allege facts in support of his claim that
he was the subject of retaliatory disciplinary action and certified that Coleman’s
appeal was not taken in good faith.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-11174

      Our inquiry “is limited to whether the appeal involves legal points
arguable on their merits (and therefore not frivolous).” Howard v. King, 707
F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citations omitted).
If we uphold the district court’s certification that the appeal is not taken in good
faith and the appeal is frivolous, we may dismiss the appeal sua sponte under
5TH CIR. R. 42.2. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th Cir. 1997).
      Although Coleman contends that, “after [he] filed litigation against prison
officials, [the defendants] retaliated against [him] with false disciplinary
punishment,” he fails to provide specific facts to establish a claim of retaliation
or from which a retaliatory motive may be inferred. See Woods v. Smith, 60 F.3d
1161, 1166 (5th Cir. 1995); Whittington v. Lynaugh, 842 F.2d 818, 819 (5th Cir.
1988). Although pro se briefs are liberally construed, even pro se litigants must
brief arguments in order to preserve them. Yohey v. Collins, 985 F.2d 222, 225
(5th Cir. 1993). Coleman has not shown that the district court’s certification
that an appeal would not be taken in good faith is incorrect.
      The appeal is without arguable merit and, thus, frivolous. See Howard,
707 F.2d at 219-20. Accordingly, Coleman’s request for leave to proceed IFP is
denied, and his appeal is dismissed. See Baugh, 117 F.3d at 202; 5TH Cir.
R. 42.2. The district court’s dismissal of Coleman’s § 1983 suit pursuant to
§ 1915(e)(2)(B) and the dismissal of this appeal as frivolous both count as strikes
for purposes of § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th
Cir. 1996). Coleman has one previous strike. Coleman v. Wortham, No. 5:00-
CV-181-C (N.D. Tex. Aug. 17, 2001), aff’d, 2002 WL 1860327 at *1 (5th Cir. June
18, 2002). Because Coleman has now accumulated three strikes, he is barred
from proceeding IFP in any civil action or appeal filed while he is incarcerated
or detained in any facility unless he is under imminent danger of serious
physical injury. See § 1915(g).
    APPEAL DISMISSED; MOTION DENIED; 28 U.S.C. § 1915(g) BAR
IMPOSED.

                                         2